Citation Nr: 1825278	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability to include chloracne, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a kidney disability, claimed as due to herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It is noted that one of the issues certified to the Board by the RO was characterized as entitlement to service connection for PTSD.  In light of the evidence of record and the Veteran's contentions, the Board has recharacterized the issue on appeal more broadly to ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In December 2014, the Veteran submitted additional medical evidence directly to the Board.  Neither the Veteran nor his representative submitted a waiver of local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2017).  However, as the Board is herein granting service connection for diabetes mellitus, the Veteran is not prejudice by the adjudication of this issue.

The issues of entitlement to service connection for hypertension and stroke were raised by the Veteran's representative in the January 2015 Appellant's Brief.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a skin disability to include chloracne, a kidney disorder, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; hence, he is legally presumed to have been exposed to Agent Orange in service.

2.  The Veteran is currently diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(6)(iii) (2017).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include diabetes mellitus, type II.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).

In this case, the Veteran contends that he is diagnosed with diabetes mellitus that is related to his military service.  See, e.g., the Appellant's Brief dated January 2015.

Notably, the Veteran has not argued, nor does the record show, that his diabetes mellitus symptomatology manifested during his military service.  Indeed, his available service treatment records (STRs) show no treatment for, or diagnosis of, diabetes mellitus or related complaints.

In this matter, it is undisputed that the Veteran served in the Republic of Vietnam during the Vietnam era.  As such, he is entitled to the presumption of herbicide exposure based on service in Vietnam during the requisite time period.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).

The Veteran was afforded a VA examination in August 2011 at which time the examiner indicated that the Veteran has been monitored for impaired fasting glucose/hyperglycemia for the last two years.  The examiner explained that the Veteran "was advised on lifestyle modification, diet, and exercises; there is no evidence of the [Veteran] having diabetes at this time."

Significantly, the Veteran recently submitted a disability benefits questionnaire (DBQ) dated in December 2014 in which Dr. R.L. confirmed that the Veteran has a continuing diagnosis of diabetes mellitus, type II.

As such, the evidence now demonstrates that the Veteran has a confirmed diagnosis of diabetes mellitus, type II.  Given the Veteran's conceded herbicide exposure in the Republic of Vietnam, and absent affirmative evidence to the contrary, his diabetes mellitus is legally presumed to have been incurred in service.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  As such, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.




REMAND

The Veteran asserts entitlement to service connection for a skin disability to include chloracne, a kidney disorder, and an acquired psychiatric disorder to include PTSD.  For the reasons set forth below, the Board finds that these matters must be remanded for further evidentiary development.

The Veteran seeks service connection for a skin disability to include chloracne due to herbicide exposure.  As indicated above, the Veteran's military records confirm his service in the Republic of Vietnam from November 1967 to October 1968.  Therefore, he is presumed to have been exposed to herbicides.

Certain diseases listed at 38 C.F.R. § 3.309(e) have been found by VA to be associated with herbicide exposure.  The list includes chloracne or other acneform diseases consistent with chloracne.  Unlike with other conditions listed in 38 C.F.R. § 3.309; however, pursuant to 38 C.F.R. § 3.307(a)(6)(ii), chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to herbicides during active military service.  Thus, evidence would have to show a diagnosis of chloracne within a year of his September 1969 active duty discharge.

The Board also notes that service connection can also be established on a direct basis as due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, private treatment records dated in March 2006 note a diagnosis of actinic keratosis.  In a December 2014 letter, Dr. R.F. reported that the Veteran has a current diagnosis of chloracne.  As to nexus, Dr. R.F. stated, "I am 75 to 95 percent certain this condition resulted from exposure to Agent Orange in Vietnam."  Critically, Dr. R.F. provided no rationale to support this conclusion and, as such, the opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran has not been afforded a VA medical opinion as to the etiology of his diagnosed skin disability to include actinic keratosis and claimed chloracne.  As the Board cannot conclude that there is "no reasonable possibility" that such an opinion could aid in substantiating the Veteran's claim, an opinion must be procured.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (quoting 38 U.S.C. § 5103A(a)(2)) (VA is excused from providing assistance, such as an examination, only "when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'").

Similarly, as to the issue of entitlement to service connection for a kidney disorder, claimed as due to herbicide exposure, the evidence of record confirms diagnoses of chronic nephrolithiasis, renal cystic disease, and ureterolithiasis.  See the letter of Dr. T.C. dated September 2010, private treatment records dated December 2005, and the DBQ dated August 2014.  In the August 2014 DBQ, Dr. T.C. opined that "it is a 50/50 likelihood that this chronic stone condition is from Agent Orange exposure while serving in Vietnam."  However, Dr. T.C. provided no rationale to support this conclusion and thus the opinion is of little probative value.  See Nieves-Rodriguez, supra; Hernandez-Toyens, supra.

The Veteran has also not been afforded a VA medical opinion as to the etiology of his diagnosed kidney disorders including ureterolithiasis, chronic nephrolithiasis, and renal cystic disease.  As the Board cannot conclude that there is "no reasonable possibility" that such an opinion could aid in substantiating the Veteran's claim, an opinion must be procured with respect to this claim.  See Wood, supra.

In addition, the Veteran contends that he developed an acquired psychiatric disorder to include PTSD as a result of his active military service.  He has asserted that he was exposed to incoming gun and mortar fire during his service in the Republic of Vietnam.  See the Veteran's stressor statement dated September 2010.  The Board observes that the Veteran's exposure to small arms and mortar fire is consistent with his service in the Republic of Vietnam from November 1967 to October 1968, which was been demonstrated by the record.

The Veteran was afforded a VA psychological examination in June 2011 at which time the examiner reported that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He further stated that the Veteran does not have any mental disorder that conforms to DSM-IV criteria.  Significantly, however, the record shows that the Veteran has been diagnosed with depression, not otherwise specified (NOS).  See the VA treatment records dated November 2010.  Moreover, the Veteran recently submitted a DBQ dated December 2014 in which Dr. E.R. indicated that the Veteran is currently diagnosed with PTSD and generalized anxiety disorder (GAD).

The Board additionally notes that since the June 2011 examination was conducted, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the Veteran's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As the Veteran's claim was first certified for appeal in December 2014, DSM-5 applies to the claim.  As noted, the June 2011 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.

Thus, the Board finds that remand of this issue is warranted in order to afford the Veteran with a VA psychiatric examination that uses DSM-5, in accordance with current VA regulations.  The examiner must also address the etiology of any currently and previously diagnosed psychiatric disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed skin disability to include actinic keratosis and chloracne.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner should then address the following:

With respect to the diagnosed actinic keratosis and chloracne, is it at least as likely as not that the disability had its onset in service, or is otherwise the result of a disease or injury in service, to include legally presumed in-service exposure to herbicides?

The examiner should also provide an opinion as to whether the Veteran's diagnosed chloracne manifested to a degree of 10 percent or more within a year of his active duty discharge in September 1969.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed kidney disorder.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner should then address the following:

With respect to the diagnosed kidney disorders, to include chronic nephrolithiasis, renal cystic disease, and ureterolithiasis, is it at least as likely as not that the disability had its onset in service, or is otherwise the result of a disease or injury in service, to include legally presumed in-service exposure to herbicides?

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Schedule the Veteran for a VA examination to determine the etiology of his claimed acquired psychiatric disorder to include PTSD.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

Following examination of the Veteran and review of the entire claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-5 criteria.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner shall so state.

For any additional psychiatric diagnosis (including any previously diagnosed psychiatric disorders such as depression, NOS, and generalized anxiety disorder), the psychiatrist is requested to provide an opinion as to whether it is at least as likely as not that said disability was incurred in the Veteran's active duty service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


